Motion Granted; Order filed May 10, 2016




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00085-CR
                                ____________

                 JAMES LAWRENCE MCCARTY, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 230th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1431305

                                     ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. Appellant filed a motion in which he
requested to review the record and file a pro se brief. See Anders v. California, 386
U.S. 738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). The
motion is granted.
      Accordingly, we hereby direct the Judge of the 230th District Court to afford
appellant an opportunity to view the trial record in accordance with local procedure;
that the clerk of that court furnish the record to appellant on or before May 25, 2016;
that the clerk of that court certify to this court the date on which delivery of the
record to appellant is made; and that appellant file his pro se brief with this court
within thirty days of that date.



                                   PER CURIAM